     Case 1:19-cv-00679-DAD-EPG Document 28 Filed 06/14/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   KAREN SNYDER,                           )      CASE NO: 1:19-cv-00679-DAD-EPG
11                                           )
                                 Plaintiff,  )      ORDER REGARDING JOINT
                                             )      STIPULATION TO EXTEND
12         vs.                                      DEFENDANT POMCO WEST, INC.’S
                                             )
                                             )      TIME TO RESPOND TO PLAINTIFF’S
13   STANISLAUS COUNTY; POMCO                       COMPLAINT
     INSURANCE (aka) POMCO WEST, INC; )
14   and DOES 1 through 30, inclusive,       )      (ECF NO. 27)
                                             )
15                               Defendants. )      State Court Complaint Filed:
                                             )      September 14, 2018
16                                           )
                                             )      Removed: May 16, 2019
17
                                             )
                                             )      Current deadline to respond: June 15, 2021
18
                                             )
                                             )      New deadline to respond: June 29, 2021
19
                                             )
20

21          Pursuant to the Joint Stipulation to Extend Defendant POMCO WEST, INC.’s Time to
22   Respond to Plaintiff’s Complaint (ECF No. 27), and for good cause appearing, it is ordered that
23   Defendant POMCO WEST, INC. shall have an extension of time to respond to Plaintiff KAREN
24   SNYDER’s Complaint up to and including June 29, 2021.
     IT IS SO ORDERED.
25

26      Dated:    June 14, 2021                              /s/
27                                                    UNITED STATES MAGISTRATE JUDGE

28
